Dissenting Opinion
DeBruler, J.
On the basis of the constitutional premises presented in my majority opinion in this same case appearing as State ex rel. Wheeler v. Shelby Circuit Court, (1977) 266 Ind. 296, 362 N.E.2d 477, and concurred in by Justices Prentice and Arterburn, I would not sustain this statute as consistent with the commands of Art. 4, § 10, of the Indiana Constitution. No new arguments or issues have been presented by respondents in their petition for rehearing which were not fully considered and forthrightly rejected by this Court in that opinion, and therefore this petition for rehearing should be denied. The majority opinion is unfortunate in that it *269fails to follow the past case law of this Court in construing Art. 4, § 10.
At the time State ex rel. Beaman v. Circuit Court of Pike County, (1951) 229 Ind. 190, 96 N.E.2d 671, and State ex rel. Acker v. Reeves, (1951) 229 Ind. 126, 95 N.E.2d 838, were decided, the judgment of the trial court’s recount commission, arrived at under superintendence of the trial court and declaring the winner of a disputed legislative seat through its computations, was required by statute to be accepted as “prima facie evidence of the votes cast for such office”, Ch. 208, § 337 [1945] Ind. Acts 888, by the legislative tribunal hearing the contest. Such statute was found by this Court to authorize impermissibly a judicial impingement upon a legislative process reserved exclusively to the Legislature by Art. 4, § 10. Today, the same statute as amended declares that a like judgment of a trial court’s recount commission shall be given such weight as the legislative tribunal “may find appropriate.” Ind. Code § 3-1-27-14. Under this new amended version and the former prima facie version, the legislative tribunal could examine disputed ballots for itself and determine the intent of the voters thereof to be different from that intent determined by the commission, and could therefore arrive at a final conclusion contrary to the one arrived at by the commission. Under both versions the Legislature could in conducting its inquiry rely solely on the judgment of the trial court’s commission, or in the alternative totally reject that judgment. Under both versions, the judgment of the trial court’s commission enjoys the prestige and aura of respectability of the trial court itself. As the Beaman and Acker cases condemn the one statute as unconstitutional, they condemn both. The principle of stare decisis requires this conclusion.
The principle of stare decisis should be firmly adhered to here because past precedents have been infused with an added vigor in recent days through new constitutional and legislative developments. By constitutional amendment justices of this *270Court and judges of the Courts of Appeal have been removed from partisan politics. The General Assembly by statute has done the same thing for trial judges in several counties. The message is clear: courts must be made as free as practicable from the sort of bias and favoritism that stems from partisan political involvement. Courts must be impartial and must maintain an image of impartiality. The seating of legislators is a highly political process and the involvement of courts in that process endangers a court’s image of impartiality. The Beaman and Acker cases are in accord with this contemporary view of judicial life as they tend to lead the courts away from involvement in political turmoil.
For these additional reasons, the writ should be made permanent.
Prentice, J., concurs.
Note. — Reported at 369 N.E.2d 933.